IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44081

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 757
                                                )
       Plaintiff-Respondent,                    )   Filed: October 28, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ADRIAN RENEE SOLIZ,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for burglary, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Maya P. Waldron,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Adrian Renee Soliz pled guilty to burglary. I.C. § 18-1401. In exchange for his guilty
plea, additional charges were dismissed including an allegation that he was a persistent violator.
The district court sentenced Soliz to a unified term of ten years, with a minimum period of
confinement of two years. The district court ordered that Soliz’s sentence run consecutive to an
unrelated sentence. Soliz appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Soliz’s judgment of conviction and sentence are affirmed.




                                                   2